Citation Nr: 9916147	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of wound 
to muscle group XVI, left thigh, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for paralysis of 
common peroneal nerve, left, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for residuals of wound 
to muscle group XXII, neck, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a 100 percent rating based on 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


REMAND

The veteran had active service from June 1944 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision which denied 
entitlement to increased ratings for residuals of wounds to 
muscle group XVI, left thigh, and muscle group XXII, neck, 
and for injury to the left common peroneal nerve, and denied 
entitlement to TDIU.  In May 1998, the Board remanded this 
matter to the RO for conduct of VA examinations and 
consideration of the claims for increased ratings for muscle 
injuries in light of new rating criteria.

In his October 1995 notice of disagreement, the veteran 
requested a hearing "with VARO Montgomery adjudication 
officers".  The record does not show that the RO has 
addressed the veteran's request for a hearing at the RO, or 
that he has withdrawn that request.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a hearing at the RO.

2.  If additional evidence, including 
testimony, is received, and if any of the 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond thereto.

After the aforesaid actions have been accomplished, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


